Title: To John Adams from Abraham Whipple, 1 December 1792
From: Whipple, Abraham
To: Adams, John



Dear Sir
Marietta December 1st. 1792

About two Years since by Governor St. Clair I sent a Memorial which he informs me was presented & placed on the files of the Honourable the Congress of the United states—I find by enquiry that the subject has never been considered.—
In said memorial I was particular in discribing my honest demand for the advantages the United states had received from monies loaned them & for which I have never been paid.—Also, my Changes of circumstances & situation in life in consequence of not receiving from Government an adequate compensation You will therefore excuse me if actuated from a claim to Justice & from feelings of Want, I am induced to request that the subject may be canvassed and determined on: that I may soon know whether I am to enjoy the remaining period of my life Assisted by the payment of my monies loan’d & the rewards for services; or adopt some other mode to support myself & family
I am Dear Sir / with the greatest respect / yours

Abraham Whipple